                                                                       USDC SDNY
                                                                       DOCUMENT
UNITED STATES DISTRICT COURT                                           ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
AKASHA TANIA BARKER,
                                                                       DOC#    .--
                                                                                      ra •L7_;J_:l--·--~-
                                                                       oA TE FILED'. __
                                                                                               --,-z;r----···


                    Plaintiff,
                                                                         19 civ 2582 (JGK)
                          -against-

CITY OF NEW YORK, et al.
                                   Defendants.
--------------------------------------------------------------X
                                                    ORDER

        The defendants filed a motion to dismiss on September 20, 2019. The defendant, by

order dated September 19, 2019, was directed to respond to the motion by November 1, 2019.

        There has been no response of the motion, to date.

        The plaintiff shall respond to the motion to dismiss by January 17, 2020. Failure to

respond to the motion by January 17, 2020, may result in the Court granting the motion by

default; the case would be dismissed and the plaintiff will have no trial.

        The plaintiff is advised that if assistance is needed, the plaintiff may contact the Pro Se

Office of this Court, which is located at: 40 Foley Square, Room 105; New York, New York

10007. The telephone number is (212) 805-0175.

SO ORDERED.


                                                                  UNITED STATES DISTRICT JUDGE
Dated: New York, New York
       December 16, 2019

Copied via ECF and emailed to plaintiff at:
enlightendpossibilities@gmail.com
